                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                     Case No. 18-cv-04422-KAW
                                   8                     Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9              v.

                                  10     MANGIBEN PATEL,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Scott Johnson filed the instant Americans with Disabilities Act case against

                                  14   Defendants. (Dkt. No. 1.) Pursuant to General Order 56, the joint site inspection deadline was

                                  15   November 2, 2018, and Plaintiff was required to file a "Notice of Need for Mediation" forty-two

                                  16   days after the joint site inspection. (Dkt. No. 5.) Thus, Plaintiff's "Notice of Need for Mediation"

                                  17   was due by December 14, 2018.

                                  18          As of the date of this order, Plaintiff has yet to file his "Notice of Need for Mediation."

                                  19   Plaintiff is therefore ordered to show cause by January 23, 2019, why this case should not be

                                  20   dismissed for failure to prosecute by filing the Notice of Need for Mediation or a request to extend

                                  21   the filing deadline.

                                  22          IT IS SO ORDERED.

                                  23   Dated: January 9, 2019
                                                                                             __________________________________
                                  24                                                         KANDIS A. WESTMORE
                                  25                                                         United States Magistrate Judge

                                  26
                                  27

                                  28
